DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-11-03 (herein referred to as the Reply) where claim(s) 1-5, 7-15, 17-22 are pending for consideration.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
The identified claim limitation(s) is/are: 

Claim(s) 7
	a locally hosted donor distributed unit communicatively coupled via private user
		generic holder: a locally hosted donor distributed unit
		functional language:  communicatively coupled via private user...

	a centralized unit and the private user plane
		generic holder: a centralized unit
		functional language:  and the private user plane...

Claim(s) 9
	a private donor distributed unit
		generic holder: a private donor distributed unit
		functional language: ...

	a private centralized unit
		generic holder: a private centralized unit
		functional language: ...

Claim(s) 18
	a private distributed unit coupled to a private centralized
		generic holder: a private distributed unit
		functional language:  coupled to a private centralized...



35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 7 and 8-10
With regards to the element
“the local breakout service” in the line:
	“...to provide the local breakout service to the user equipment...”
first local breakout service and a second local breakout service. Consequently, it is unclear which particular breakout service (since there at least two previously introduced similarly named elements) is being referring to.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LEE_442 (US20180084442) in view of AMINAKA_493 (US20170280493)
Claim(s) 1
LEE_442 teaches
a mobile cellular user equipment that serves a local radio access network area comprising the mobile cellular user equipment and a user equipment, the mobile cellular user equipment comprising: UE acting as a UE-to-UE Relay manages a ProSe network for a plurality of other UEs (for example UE 2 and UE 3) <FIG(s). 7, 9; para. 0075-0078, 0097>.

	operating the mobile cellular user equipment to provide a first local breakout service to the user equipment for packet routing via a cellular sidelink channel, comprising UE acting as a UE-to-UE Relay provides ProSe services in order to communicate data among the UE2s via ProSe. For example, UE is out of cellular network coverage uses Mode 2ProSe direction communication in order to provide UE-to-UE Relay service. <FIG(s). 7, 9; para. 0075-0078, 0097>.
receiving internet protocol packet data via the cellular sidelink channel from the user equipment, and UE acting as a central relay device for other UEs, provides routing services among the served UEs including UE-to-UE Relay services. For example, UE1 receives user data from UE2 and relays it to UE3.Embodiments are applicable to 2G, 3G or LTE networks, which are known in the art for using IP packets. Further, at para. 0036 explicitly states data can be embodied IP packets such as IPv4 or IPv6. Accordingly, the disclosed relayed data can be IP packet data. <FIG(s). 1, 9; para. 0024-0026, 0036, 0097>.
communicating the internet protocol packet data acting as a central relay device for other UEs, provides routing services among the served UEs including UE-to-UE Relay services. For example, UE1 receives user data from UE2 and relays it to UE3. <FIG(s). 1, 9; para. 0024-0026, 0036, 0097>.
As discussed above, LEE_442teaches communicating the internet protocol packet data to another UE (for example UE3) but does not explicitly disclose communicating the data to a user plane function. However as explained below, ProSe PC5 communications for user data utilize a user plane stack to facilitate communications among ProSe UEs.
In the embodiments discussed herein, LEE_442 does not explicitly teach
communicating the internet protocol packet data to a user plane function
However, in other embodiments LEE_442 teaches

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of LEE_442, as discussed herein, with other embodiment(s) disclosed by LEE_442. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for configuring criteria for relay configuration in a wireless communication system. See para. 0004-0006.
LEE_442 does not explicitly teach
operating the mobile cellular user equipment to host a local virtual application server to provide a second local breakout service comprising an application layer local breakout service to the user equipment via the cellular sidelink channel.
However in a similar endeavor, AMINAKA_493 teaches
operating the mobile cellular user equipment to host a local virtual application server to provide a second local breakout service comprising an application layer local breakout service to the user equipment via the cellular sidelink channel. Requesting UE 1 is the enabling device that provides a data service between UE1 and UE2 using ProSe link (cellular sidelink) including application layer services such as (e.g., instant messaging, voice chat, video chat, or online game). Accordingly the UE1 functions and acts in an equivalent manner as the claimed  virtual application server providing a breakout service with respect to UE2.  <FIG(s). 7; para. 0057-0058>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 with the embodiment(s) disclosed by AMINAKA_493. One of ordinary skill in the art would have been motivated to make this modification in order to provide an apparatus, a method, and a 
Claim(s) 3
LEE_442 teaches
wherein the user plane function is incorporated into the mobile cellular user equipment, Relay UE implements a user plane protocol stack for ProSe direct communication, where the UE is for mobile cellular communications.  <FIG(s). 6; para. 0072>.
	wherein the user equipment is a first user equipment,  A remote UE such as UE2 or UE3 <FIG(s). 9; para. 0097-0098>.
	wherein the cellular sidelink channel is a first cellular sidelink channel, and ProSe links between the relay UE (UE1) and remote UEs (UE2, UE3) are considered cellular sidelink channels as they are D2D links in a cellular network. <FIG(s). 9; para. 0097-0098>.
	wherein the operations further comprise facilitating routing the internet protocol packet data from the user plane function to a second user equipment over a second cellular sidelink channel. UE acting as a central relay device (U1) for other UEs (UE2 or UE3), provides routing services among the served UEs. For example, UE1 receives data from UE2 and relays the data to UE3 over the ProSe connections. Proximity-based services (ProSe) mean a communication between two or more UEs in proximity that are ProSe-enabled, by means of user plane transmission using E-UTRA technology. Accordingly, UE-to-UE Relay communications include, for user data, utilizing user plane functionality as shown in FIG. 6. Consequently, disclosed UE-to-UE relay in ProSe would implicitly teach communicating to the user plane stack of the receiving UE.  <FIG(s). 6, 9; para. 0050, 0072, 0097>.
Claim(s) 11
LEE_442 teaches
providing, by a mobile cellular user equipment comprising a processor and UE includes processor memory and code for carrying out embodiments <FIG(s). 11; para. 0124-0125>.

receiving an internet protocol packet via the first cellular sidelink channel from the user equipment, and Embodiments for routing services are applicable to 2G, 3G or LTE networks, which are known in the art of using IP packets. Further, at para. 0036 explicitly states data can be embodied IP packets such as IPv4 or IPv6. Accordingly, the disclosed relayed data can be IP packet data. <FIG(s). 6, 7, 9; para. 0050, 0072, 0075-0078, 0097, 0024-0026, 0036, 0097>.
routing, via a second cellular sidelink channel, the internet protocol data packet to a second user equipment that is served by the mobile cellular user equipment in the local radio access network area; and UE1 receives data from UE2 and relays the data to UE3 over the ProSe connections. <FIG(s). 6, 9; para. 0050, 0072, 0097>.
LEE_442 does not explicitly teach
	hosting, by the mobile cellular user equipment, a local virtual application server that provides an application layer local breakout service to the first user equipment via the first cellular sidelink channel.
However in a similar endeavor, AMINAKA_493 teaches
	hosting, by the mobile cellular user equipment, a local virtual application server that provides an application layer local breakout service to the first user equipment via the first cellular sidelink channel. Requesting UE 1 is the enabling device that provides a data service between UE1 and UE2 using ProSe link (cellular sidelink) including application layer services such as (e.g., instant messaging, voice chat, video chat, or online game). Accordingly, the UE1 functions and acts in an equivalent manner as the claimed virtual application server providing a breakout service with respect to UE2. <FIGs. 7; para. 0057-0058>]

Claim(s) 12
As discussed herein, LEE_442 routing to another UE (for example UE3) but does not explicitly disclose communicating the data to the routing via a user plane function in the local manager device. However as explained herein, ProSe PC5 communications for user data utilize a user plane stack to facilitate communications among ProSe UEs.
In the embodiments discussed herein, LEE_442 does not explicitly teach
wherein the mobile cellular user equipment performs the routing via a user plane function in the mobile cellular user equipment.
However, in other embodiments LEE_442 teaches
wherein the mobile cellular user equipment performs the routing via a user plane function in the mobile cellular user equipment. Relay UE implements a user plane protocol stack for ProSe direct communication. Proximity-based services (ProSe) mean a communication between two or more UEs in proximity that are ProSe-enabled, by means of user plane transmission using E-UTRA technology. Accordingly, UE-to-UE Relay communications include, for user data, utilizing user plane functionality as shown in FIG. 6. Consequently, disclosed UE-to-UE relay in ProSe would implicitly teach communicating to the user plane stack of the receiving UE.  <FIG(s). 6, 9; para. 0050, 0072, 0097>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of LEE_442 and AMINAKA_493, as discussed herein, with other embodiment(s) disclosed by LEE_442. One of ordinary skill in the 
Claim(s) 15
In the embodiments discussed herein, LEE_442 does not explicitly teach
routing, by the mobile cellular user equipment via a third cellular sidelink channel,  the internet protocol data packet to a third user equipment that is served by the mobile cellular user equipment in the local radio access network area.
However, in other embodiments LEE_442 teaches
routing, by the mobile cellular user equipment via a third cellular sidelink channel,  the internet protocol data packet to a third user equipment that is served by the mobile cellular user equipment in the local radio access network area. UE acting as a central relay device for other UEs, provides routing services among the served UEs including UE-to-UE Relay services. While FIG. 9 shows only two UEs being served by relay device UE1, the disclosure is not limiting to only two served UEs and can be expanded to a third UE as a group of remote UEs can be 4 or above. <FIG(s). 1, 9; para. 0024-0026, 0036, 0097, 0114-0116>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of LEE_442 and AMINAKA_493, as discussed herein, with other embodiment(s) disclosed by LEE_442. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for configuring criteria for relay configuration in a wireless communication system. See para. 0004-0006.
Claim(s) 17
LEE_442 teaches
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a mobile cellular user equipment in a cellular wireless network, facilitate performance of operations, the operations comprising: UE includes 
sending the first internet protocol data packet to the private user plane function,  Proximity-based services (ProSe) mean a communication between two or more UEs in proximity that are ProSe-enabled, by means of user plane transmission using E-UTRA technology. Accordingly, UE-to-UE Relay communications include, for user data, utilizing user plane functionality as shown in FIG. 6 such that when a UE receives an IP data packet in the user plane from another UE, the packet is sent to one of the sublayers in the user plane protocol stack for ProSe. Any one of the sublayers in the user plane protocol stock functions and acts in the same manner as the claimed private user plane function. <FIG(s). 6, 9; para. 0050, 0072, 0097>.
receiving a second internet protocol data packet from the private user plane function, and  UE acting as a central relay device for other UEs, provides routing services among the served UEs including UE-to-UE Relay services. In the course of providing relay services, the relay UE can receives another (second) packet from one of the remote UEs the relay UE is serving and route said packet to UE2. As previously discussed, the packet is received from the remote UE via one of the subalyers in the userplane protocol stack for ProSe. Any one of the sublayers in the user plane protocol stock functions and acts in the same manner as the claimed privuate user plane function. <FIG(s). 1, 9; para. 0024-0026, 0036, 0097>.
In the embodiments discussed herein, LEE_442 does not explicitly teach
	communicating information between a private user plane function of a local private network and a user equipment served by the mobile cellular user equipment, comprising, 
receiving a second internet protocol data packet from the private user plane function, and 
sending the second internet protocol data packet to the user equipment via the cellular sidelink interface; and

However, in other embodiments LEE_442 teaches
receiving a second internet protocol data packet from the private user plane function, and UE acting as a central relay device for other UEs, provides routing services among the served UEs including UE-to-UE Relay services. In a hypothetical embodiment, implicitly Lee_442 teaches a scenario in which in the course of providing relay services, the relay UE can receive another (second) packet from one of the remote UEs the relay UE is serving and route said packet to UE2. As previously discussed, the packet is received from the remote UE via one of the sublayers in the user plane protocol stack for ProSe. Any one of the sublayers in the user plane protocol stock functions and acts in the same manner as the claimed private user plane function. <FIG(s). 1, 9; para. 0024-0026, 0036, 0097>.
sending the second internet protocol data packet to the user equipment via the cellular sidelink interface; and UE acting as a central relay device (U1) for other UEs (UE2 or UE3), provides routing services among the served UEs. For example, UE1 receives data from UE3 and relays the data to UE2 over the ProSe connections.  <FIG(s). 6, 9; para. 0050, 0072, 0097>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of LEE_442, as discussed herein, with other embodiment(s) disclosed by LEE_442. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for configuring criteria for relay configuration in a wireless communication system. See para. 0004-0006.
However in a similar endeavor, AMINAKA_493 teaches
	hosting a local virtual application server that provides an application layer local breakout service to the user equipment via the cellular sidelink interface. Requesting UE 1 is the enabling device that provides a data service between UE1 and UE2 using ProSe link (cellular sidelink) including application layer services such as (e.g., instant messaging, voice chat, video chat, or online game). Accordingly, the UE1 functions and acts in an equivalent manner as the 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 with the embodiment(s) disclosed by AMINAKA_493. One of ordinary skill in the art would have been motivated to make this modification in order to provide an apparatus, a method, and a program that contribute to ensuring, in inter-terminal direct communication, QoS required by a requested radio terminal, which has been requested by a requesting radio terminal to perform this inter-terminal direct communication. See para. 0016-0018.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LEE_442 (US20180084442) in view of AMINAKA_493 (US20170280493), in view of Pan_298 (US20200221298), and further view of Elgarisi_328 (US20140286328)
Claim(s) 2, 21
LEE_442 does not explicitly teach
allocating an internet protocol address to the user equipment, and 
associating the internet protocol address with the cellular sidelink channel.
However in a similar endeavor, Pan_298 teaches
allocating an internet protocol address to the user equipment, and  UE to UE direct link over PC5 includes UE1 taking the role as UE-based router including acting as a DHCPv4 server, IPv6 router, or both for servicing other UEs which includes assigning IP address to the other UEs  <FIG(s). 5; para. 0051-0060, 0130-0134, 0139-0140, 0143-0152>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 and AMINAKA_493 with the embodiment(s) disclosed by Pan_298. One of ordinary skill in the art would have been motivated to make this modification in order to to support multiple services 
However in a similar endeavor, Elgarisi_328 teaches
associating the internet protocol address with the sidelink channel STA stores an IP mapping table that associates links corresponds to other STA with their end point IP address <para. 0043>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442, AMINAKA_493 and Pan_298 with the embodiment(s) disclosed by Elgarisi_328. One of ordinary skill in the art would have been motivated to make this modification in order to improved packet processing techniques, including scenarios for direct STA-to-STA communications. See para. 0019.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LEE_442 (US20180084442) in view of AMINAKA_493 (US20170280493), and further view of Pan_298 (US20200221298)
Claim(s) 13
LEE_442 does not explicitly teach
allocating, by the mobile cellular user equipment, a first internet protocol address to the first user equipment, and 
allocating, by the mobile cellular user equipment, a second internet protocol address to the second user equipment.
However in a similar endeavor, Pan_298 teaches
allocating, by the mobile cellular user equipment, a first internet protocol address to the first user equipment, and UE to UE direct link over PC5 includes UE1 taking the role as UE-based router including acting as a DHCPv4 server, IPv6 router, or both for servicing other UEs 
allocating, by the mobile cellular user equipment, a second internet protocol address to the second user equipment. UE to UE direct link over PC5 includes UE1 taking the role as UE-based router including acting as a DHCPv4 server, IPv6 router, or both for servicing other UEs which includes assigning IP address to the other UEs. Implicitly taught is that when serving more than one, the UE acting as the DHCPv4 server and IPv6 router provides another IP address to a second UE   <FIG(s). 5; para. 0051-0060, 0130-0134, 0139-0140, 0143-0152>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 and AMINAKA_493 with the embodiment(s) disclosed by Pan_298. One of ordinary skill in the art would have been motivated to make this modification in order to support multiple services on a one-to-one sidelink communication link between the first UE and a second UE. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LEE_442 (US20180084442) in view of AMINAKA_493 (US20170280493), and further view of Buesker_859 (US20160315859)
Claim(s) 4, 22
LEE_442 does not explicitly teach
maintaining a routing data structure that maps allocated internet protocol addresses to respective user equipment cellular sidelink channels, and 
accessing the routing data structure based on internet protocol information associated with the internet protocol packet data to determine the cellular second sidelink channel.
However in a similar endeavor, Buesker_859 teaches

accessing the routing data structure based on internet protocol information associated with the internet protocol packet data to determine the cellular second sidelink channel. Routing table is used to determine the destination of outbound packs during the course of routing operations. Accordingly an IP address is mapped to a data link interface such that the packet of the IP address gets sent over the mapped data link interface to the appropriate devices. <FIG(s). 2, 3B; para. 0040-0041, 0047, 0068>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 and AMINAKA_493 with the embodiment(s) disclosed by Buesker_859. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved network setup and network resource allocation, particularly proximity-based direct communications between devices. See para. 0003-0004.
Claim(s) 5
LEE_442 teaches
wherein the user plane function is incorporated into the mobile cellular user equipment, Relay UE implements a user plane protocol stack for ProSe direct communication.  <FIG(s). 6; para. 0072>.
	wherein the user equipment is a first user equipment,  A remote UE such as UE2 or UE3 <FIG(s). 9; para. 0097-0098>.
LEE_442 does not explicitly teach
	wherein the operations further comprise multicasting the internet protocol packet data from the user plane function to 

to a third user equipment via a third cellular sidelink channel.
However in a similar endeavor, Buesker_859 teaches
wherein the operations further comprise multicasting the internet protocol packet data from the user plane function to a cellular second user equipment via a second cellular sidelink channel and to a third user equipment via a third cellular sidelink channel. For data corresponding to service (i.e., user data), first can multicast the data to a first data link group comprising multiple devices. The data is sent over a first link interface to the multiple devices such that each respective link to each respective device over the interface is considered its own channel. Accordingly, the device multicasts the user data to a first group member over a first link and a second group member over a second link via the first link interface. Since the data is user data, the functionality that enables this multicasting can be considered a user plane function.  <para. 0031, 0039-0041>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 and AMINAKA_493 with the embodiment(s) disclosed by Buesker_859. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved network setup and network resource allocation, particularly proximity-based direct communications between devices. See para. 0003-0004.
Claim(s) 14
LEE_442 does not explicitly teach
maintaining, by the mobile cellular user equipment, a first mapping from a first internet protocol address to the first cellular sidelink channel, and 
maintaining, by the mobile cellular user equipment, a second mapping from a second internet protocol address to the second cellular sidelink channel.
However in a similar endeavor, Buesker_859 teaches

maintaining, by the mobile cellular user equipment, a second mapping from a second internet protocol address to the second cellular sidelink channel. The routing table 188 may be stored at device and maintained, include a "mapping" of IP addresses to data link interfaces; the data link interfaces correspond to one or more devices of the first data link group, wherein the data link interfaces function and act in an equivalent manner as a sidelink channel. Routing table is used to determine the destination of outbound packs. Accordingly, an IP address is mapped to a data link interface such that the packet of the IP address gets sent over the mapped data link interface to the appropriate devices. Therefore, this implicitly includes storing routing table data for another device mapped to an address. <FIG(s). 2, 3B; para. 0040-0041, 0047, 0068>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 and AMINAKA_493 with the embodiment(s) disclosed by Buesker_859. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved network setup and network resource allocation, particularly proximity-based direct communications between devices. See para. 0003-0004.


Claim(s) 18
LEE_442 does not explicitly teach
wherein the sending the first internet protocol data packet to the private user plane function comprises transmitting the first internet protocol data packet via a private distributed unit coupled to a private centralized unit to the private user plane function.
However in a similar endeavor, Mildh_688 teaches
	wherein the sending the first internet protocol data packet to the private user plane function comprises transmitting the first internet protocol data packet via a private distributed unit coupled to a private centralized unit to the private user plane function. IAB node provides routing service including acting as a relay device between the UPF(UE) and the end UE. Within the network path, intermediate to the UE and UPF there is at least one DU and CU. Therefore the IAB node transmits packets to and from the end UE to the UPF(UE) via a DU and via a CU. For example, FIG. 5 shows the path between UE and UPF(UE) includes a DU at 8 and CUs at 4 6 and 7. <FIG(s). 3, 4, 5, 6; para. 0048-0057>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 and AMINAKA_493 with the embodiment(s) disclosed by Mildh_688. One of ordinary skill in the art would have been motivated to make this modification in order to disclosure address shortcomings in NG-RAN split DU/CU architectures that are arranged in an IAB configuration, thereby enabling the otherwise-advantageous deployment of IAB solutions. See Background and para. 0021-0023.
Claim(s) 19
LEE_442 does not explicitly teach

However in a similar endeavor, Mildh_688 teaches
associating the mobile cellular user equipment with an integrated access and backhaul node that is communicatively coupled to the private distributed unit. . In another embodiment, the network can include one or more intermediate IABs between the IAB directly servicing the UE and the DU. For example, FIG. 5 shows IAB3 and IAB2 as intermediate nodes in the path between the primary IAB1 (local manager device) and the UPF. Each of IAB3 and IAB2 are coupled to the DU. Since the IAB1 is directly connected to, e.g., IAB2, it is considered associated with IAB2 since IAB1 would implicitly need to know the address or link associated with IAB2 in order to communicate packets to the UPF(UE) <FIG(s). 4, 5; para. 0057>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 and AMINAKA_493 with the embodiment(s) disclosed by Mildh_688. One of ordinary skill in the art would have been motivated to make this modification in order to disclosure address shortcomings in NG-RAN split DU/CU architectures that are arranged in an IAB configuration, thereby enabling the otherwise-advantageous deployment of IAB solutions. See Background and para. 0021-0023.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LEE_442 (US20180084442) in view of AMINAKA_493 (US20170280493), and further view of DeJardine_097 (US20150095097)
Claim(s) 20
LEE_442 does not explicitly teach
wherein the private network hosts an application server, and 
	wherein the operations further comprise, 

sending the third internet protocol data packet to the user equipment via the cellular sidelink interface.
However in a similar endeavor, DeJardine_097 teaches
	wherein the private network hosts an application server, and Private network 130 may include an application server (AS) 125  <FIG(s). 4; para. 0020>.
receiving a third internet protocol data packet from the application server, and  In one embodiment, user device 160 provides access to a user to either or both of the application servers 115 and 125 to create, modify and access task flows in accordance with the present disclosure. Access network 112 enables the communication between user device 160 and application server 125, which would implicitly include receiving IP packet data from the server 125 to user device 160. <FIG(s). 1, 2, 4; para. 0018-0019, 0021-0024>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by LEE_442 and AMINAKA_493 with the embodiment(s) disclosed by DeJardine_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved workflow creation tools to match the pace of technology development. See para. 0001-0002.

Relevant Cited References
US20140341121
US20140335791

Response to Arguments
The arguments in the Reply regarding the below have been fully considered and are persuasive:
Rejections to claims 17-20 and USC 101

The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415